        Case 1:21-cv-00858-APM Document 10 Filed 06/24/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

    JAMES BLASSINGAME and                      )
    SIDNEY HEMBY                               )
                                               )
                        Plaintiffs,            )
                                               )
       v.                                      )
                                               ) Civil Case No. 1:21-cv-00858-APM
    DONALD J. TRUMP                            )
                                               )
                        Defendant.             )
                                               )
                                               )

               DEFENDANT DONALD J. TRUMP’S MOTION TO DISMISS

       Defendant Donald J. Trump moves this Court for dismissal of all claims

pursuant to Fed. R. Civ. P. 12(b)(1) and 12 (b)(6).

      The amended complaint must be dismissed for lack of subject matter

jurisdiction because of its lack of justiciability, due to absolute immunity and the

political question doctrine, and because Plaintiffs lack standing. The amended

complaint also fails to state a claim upon which relief may be granted.

      In support of this motion, Mr. Trump submits the accompanying

memorandum, which is fully incorporated herein. For these foregoing reasons, as well

as those contained in the accompanying memorandum, Defendant moves that the

Court dismiss Plaintiffs’ Amended Complaint, in its entirety with prejudice.



Dated: June 24, 2021                                   Respectfully submitted,

                                                       /s/ Jesse R. Binnall
                                                       Jesse R. Binnall (VA022)



                                           1
Case 1:21-cv-00858-APM Document 10 Filed 06/24/21 Page 2 of 3




                                       The Binnall Law Group, PLLC
                                       717 King Street, Suite 200
                                       Alexandria, Virginia 22314
                                       Tel: (703) 888-1943
                                       Fax: (703) 888-1930
                                       Email: jesse@binnall.com

                                       Attorney for Donald J. Trump




                              2
        Case 1:21-cv-00858-APM Document 10 Filed 06/24/21 Page 3 of 3




                              CERTIFICATE OF SERVICE

      I certify that on June 24, 2021, a copy of the foregoing was filed with the Clerk

of the Court using the Court’s CM/ECF system, which will send a copy to all counsel

of record.



Dated: June 24, 2021                                 /s/ Jesse R. Binnall
                                                     Jesse R. Binnall
                                                     Attorney for Donald J. Trump
